DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over YOO et al. 20170133441 in view of FURUIE et al. 20150053955.


    PNG
    media_image1.png
    459
    561
    media_image1.png
    Greyscale


Regarding claim 1, fig. 8 of YOO discloses a display device comprising: 
a display region 170/160; 
a frame region 125 surrounding the display region; and 
a cutout portion provided in the frame region (region between 125 left and 125 right), 
wherein a resin layer 123 (par [0056]), a plurality of inorganic insulating films 140b/140d formed on the resin layer, and common electrode layer (the total 180 layer) formed on and in contact with one inorganic insulating film from among the plurality of inorganic insulating films are provided, 
a common electrode pattern 180 (above 170) formed from the common electrode layer is formed, conforming to at least a portion of a shape of the cutout portion (see fig. 8 showing portion of 180 above 170 conforming region between 125 left and 125 right), in the frame region between a variant edge portion (edge of 125 left side and 125 right side) of the display device forming the cutout portion and the display region 170, and
the common electrode pattern 180 is electrically unconnected to a wiring line 160 of the display region (this is necessary the case as 170 intervene between 160 and 180 and 160 is a wiring line of the display region).
Yoo does not discloses that the common electrode layer a metal layer.
However, fig. 5 of FURUIE discloses an upper electrode 230 that is formed to cover the organic layer 229, and made of a transparent conductive material such as ITO (indium tin oxide) or IZO (indium zinc oxide) to form a transparent metal layer for light to be displayed.
In view of such teaching, it would have been obvious to form a device of YOO comprising wherein the common electrode layer a metal layer such as taught by FURUIE to form a transparent metal layer for light to be displayed.
The resulting structure would have been one wherein the common electrode pattern is a metal pattern.

Regarding claim 15 (see rejection of claim 1 above),  YOO and FURUIE discloses a manufacturing method of a display device provided with a display region, a frame region surrounding the display region, and a cutout portion provided in the frame region, comprising: forming a resin layer; forming a plurality of inorganic insulating films on the resin layer; forming a metal layer on and in contact with one inorganic insulating film from among the plurality of inorganic insulating films; and forming a metal pattern by patterning the metal layer to conforming to at least a portion of a shape of the cutout portion, in the frame region between a variant edge portion of the display device forming the cutout portion and the display region.


Regarding claim 2, fig. 8 of YOO discloses wherein the variant edge portion includes a curved portion, and the metal pattern includes a portion conforming to a shape of the curved portion of the variant edge portion.

Regarding claim 3, fig. 8 of YOO discloses wherein the metal pattern includes an end portion (bottom end portion of 180( at a position in a direction orthogonal to a linear portion of the cutout portion adjacent to the metal pattern, and a width of the metal pattern decreases toward the end portion (see 180 width decrease as it goes towards 160).

Regarding claim 4, fig. 8 of YOO discloses wherein the plurality of inorganic insulating films includes a base coat film 126, a gate insulating film 127, a first insulating film 128, and a second insulating film 124 layered in this order on the resin layer, the display region is provided with a transistor element including a gate electrode formed in contact with the gate insulating film, and a source electrode and a drain electrode included in a source and drain wiring line formed on the second insulating film, and a capacitance element (source and drain capacitance) including a capacitance electrode (source and drain electrodes) included in a capacitance wiring line formed on the first insulating film, the first insulating film, and a capacitance counter electrode (131 on 128) formed overlapping the capacitance electrode under the first insulating film, and the metal pattern is formed in the frame region surrounding the cutout portion from at least one layer from among a first layer which is the same layer as a layer forming the gate electrode, a second layer which is the same layer as a layer forming the capacitance wiring line, and a third layer which is the same layer as a layer forming the source and drain wiring line.
Yoo does not disclose that the first layer, the second layer and the third layer are metal layers. However, it would have been obvious to form a device of YOO and FURUIE comprising wherein the first layer, the second layer and the third layer are metal layers in order to form a low resistance line.

Regarding claim 5, fig. 8 of YOO discloses wherein the gate electrode is formed directly above the base coat film, and the metal pattern is formed from the first metal layer above the base coat film.

Regarding claim 6, fig. 8 of YOO discloses wherein the gate electrode is formed on the gate insulating film, and the metal pattern is formed from the first metal layer on the gate insulating film (note first and second or third are relative term).

Regarding claim 7, fig. 8 of YOO discloses wherein the metal pattern is formed from the second metal layer on the first insulating film (note first and second or third are relative term).

Regarding claim 8, fig. 8 of YOO discloses wherein the metal pattern is formed from the third metal layer on the second insulating film (note first and second or third are relative term)..

Regarding claim 9, fig. 8 of YOO discloses wherein in the frame region surrounding the cutout portion, an end portion (bottom end) of at least the second insulating film 124, from among the plurality of inorganic insulating films located lower than the third metal layer (lower than 131 132 above bottom of 124), is formed on the display region side of the variant edge portion, a flattening film 140a is formed covering the end portion of the second insulating film and a portion of a top surface of the second insulating film, and the metal pattern is formed on the flattening film and the top surface of the second insulating film spanning between the flattening film 140a and the second insulating film 124.

Regarding claim 10, fig. 8 of YOO discloses wherein in the frame region surrounding the cutout portion, an end portion (bottom end) of at least the second insulating film, from among the plurality of inorganic insulating films located lower than the third metal layer, is formed on the display region side of the variant edge portion, and the metal pattern (pattern of 132/133) is formed on the resin layer 123 and the top surface of the second insulating film 124 spanning between the resin layer and the second insulating film.

Regarding claim 11, fig. 8 of YOO discloses  wherein in the frame region 125, a projection (opening between 125 makes a projection) is formed surrounding the display region (surround 170), and the metal pattern is formed between the projection and the variant edge portion.

Regarding claim 12, fig. 8 of YOO discloses wherein the projection includes a first projection (left edge of 125 makes projection) surrounding the display region and a second projection (right edge of 125 makes projection) surrounding the first projection, and the metal pattern (portion of 180) is formed between the second projection and the variant edge portion.

Regarding claim 13, fig. 8 of YOO discloses wherein the metal pattern is sandwiched by the plurality of inorganic insulating films (top and bottom inorganic insulating films).

Regarding claim 14, YOO wherein a resin layer is a polyimide resin layer (par [0063]). As such it would have been obvious to form device wherein the resin layer is a polyimide resin layer as it is prior art knowledge to save research cost.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829